Citation Nr: 1428646	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for chronic left upper back and left shoulder (non-dominant) strain.

2.  Propriety of the reduction of the 30 percent rating for chronic left upper back and left shoulder (non-dominant) strain, to 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, and from October 1990 to March 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the RO and subsequent decisions that denied an increased disability rating for service-connected chronic left upper back and left shoulder strain.  The Veteran timely appealed.

In February 2009, the Veteran testified during a hearing before RO personnel.

In March 2014, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected chronic left upper back and left shoulder strain, he has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Propriety of the Reduction of the 30 Percent Rating for Chronic Left Upper Back and Left Shoulder Strain 

In September 2007, the RO decreased the evaluation for the Veteran's service-connected chronic left upper back and left shoulder (non-dominant) strain from 30 percent (effective in September 1994) to 20 percent under Diagnostic Code 5301, effective January 2008, a period more than 5 years.  Correspondence submitted by the Veteran in June 2008 has been accepted both by the RO and by the Board as a notice of disagreement (NOD) with the reduced rating.

In February 2009, the Veteran testified on this matter and specifically requested restoration of his benefit.  

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the propriety of the reduction of the 30 percent rating for chronic left upper back and left shoulder strain.  The Board is required to remand the claim for the issuance of such statement of the case, which must include citation to and discussion of the pertinent provisions of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344.  Manlincon v. West, 12 Vet. App. 238 (1999).

Chronic Left Upper Back and Left Shoulder (Non-Dominant) Strain

The Board finds that adjudication of the matter for an increased rating for chronic left upper back and left shoulder strain must be deferred, pending resolution of the claim of restoration of a 30 percent rating for chronic left upper back and left shoulder strain. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should issue a SOC with regard to the propriety of the reduction of the 30 percent rating for chronic left upper back and left shoulder strain-specifically, to include citation to, and discussion of pertinent provisions of 38 C.F.R. §§ 3.105(e) and 3.344.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

2.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal in light of all pertinent evidence (to include that submitted directly to the Board in May 2014).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



